Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00135-CR

                                    Darrell MOSQUEDA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4036
                       Honorable Kevin M. O’Connell, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Counsel’s
motion to withdraw is GRANTED.

       SIGNED December 28, 2016.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice